internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-120626-98 date date legend husband wife bank trust year year year year year date x y z dear this is in response to your authorized representative’s letter dated may and prior correspondence in which rulings were requested on the estate generation- skipping and income_tax consequences of a_trust provision regarding the removal and replacement of trustees the facts and representations submitted are as follows in year husband and wife created an irrevocable_trust trust for the benefit of their children and grandchildren husband and wife filed gift_tax returns reporting the transfer to the trust as a completed_gift for federal gift_tax purposes under the terms of the trust the trustees in their discretion may accumulate or pay the annual net_income in such proportions as they may determine for the benefit of the children or the issue of the children of husband and wife subject_to certain limitations on the amount each one may receive in any given year and also subject_to restrictions based upon the ages of the beneficiaries during any given year the trust will terminate upon the earlier of i the 32nd birthday of all of the issue of the children of husband and wife or ii years after the death of the last surviving child of husband and wife at termination trust assets will be distributed outright to the issue of the children of husband and wife the original trustees of the trust were x husband’s attorney who drafted the trust agreement and bank article of the trust agreement provides for successor trustees as follows if x shall resign or cease to serve as one of the trustees hereunder then y shall serve as one of the trustees in his place and if y shall be unable resign or cease to serve as one of the trustees hereunder then z shall serve in his place in the event that bank shall resign or cease to serve as one of the trustees hereunder then another bank shall serve as one of the trustees hereunder notwithstanding the foregoing husband or in the event of his death wife shall have the right of removing without cause either one or both of the trustees or their or its successors whether named hereinbefore or not provided he or she shall immediately substitute a successor for either another person or party one of whom or which is neither the grantor nor a_related_or_subordinate_party as that term is defined for federal tax purposes emphasis added article of the trust agreement provides in relevant part this agreement and the trusts hereby created shall be irrevocable and shall not be altered amended revoked or terminated in whole or in party sic by the grantors the grantors hereby renounce for themselves and their estates any interest either vested or contingent including any reversionary right or possibility or reversion in the corpus and income of the trusts and any power to determine or control by alteration amendment revocation or termination or otherwise the beneficial_enjoyment of the corpus or income of the trusts the issue presented by this ruling_request involves the proper interpretation of article of the trust agreement cited above one interpretation of article is that husband or if husband is deceased wife has the power to remove the trustees and appoint himself or herself or a_related_or_subordinate_party as trustee under this interpretation husband or wife would be deemed to possess the powers of the trustees and as a consequence the value of the trust assets would be includible in husband’s or wife’s gross_estate under sec_2036 and or sec_2038 of the internal_revenue_code and the trust would not be exempt from the generation-skipping_transfer_tax under the provisions of sec_26_2601-1 of the generation-skipping_transfer_tax regulations additionally the trust would be treated as a grantor_trust under the provisions of sec_674 in year bank as trustee petitioned the common pleas court of the probate division of county court court for summary_judgment declaring as a matter of law that the last paragraph of article restricts and limits the right of husband and wife to name as successor trustees only those persons none of whom are either the grantor or a ‘related or subordinate party’ as that term is defined for federal tax purposes emphasis added the petition alleged that it was not the intent of the grantors to retain the power to remove the trustees and appoint themselves or related or subordinate parties as trustees and that the wording of the last paragraph of article contains a scrivener’s error on date the court entered its order that the last paragraph of article of the trust agreement is construed to read as follows not withstanding the foregoing husband or in the event of his death wife shall have the right of removing without cause either one or both of the trustees or their or its successors whether named hereinbefore or not provided he or she shall immediately substitute as successor or successors another person or persons or party or parties none of whom or which is either the grantor or a_related_or_subordinate_party as that term is defined for federal tax purposes emphasis added the court’s order further states that such construction of the trust shall be effective as of the day the trust agreement was executed it is represented that no property has been added to the trust since its initial funding and that no distributions of income or principal have been made from the trust since before date the following rulings are requested none of the assets of the trust will be includible in the gross_estate of either husband or wife under sec_2036 or sec_2038 the trust was irrevocable on date and accordingly the provisions of c hapter do not apply to any generation-skipping transfers from the trust except to a pro_rata portion of any such transfer if any additions are made to the trust after date none of the trust income is taxable to husband by reason of sec_674 ruling sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 provides that the phrase right to designate the person or persons who shall possess or enjoy the transferred property or the income therefrom includes a reserved power to designate the person or persons to receive the income from the transferred property or to possess or enjoy nonincome-producing property during the decedent’s life with respect to such a power it is immaterial whether the power was exercisable alone or only in conjunction with another person or persons whether or not having an adverse_interest it is also immaterial in what capacity the power was exercisable by the decedent or by another person or persons in conjunction with the decedent the phrase does not apply to a power held solely by a person other than the decedent but if the decedent reserved the unrestricted power to remove or discharge a trustee at any time and appoint himself as trustee the decedent is considered as having the powers of the trustee sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death sec_20_2038-1 provides that if the decedent had the unrestricted power to remove or discharge a trustee at any time and appoint himself trustee the decedent is considered as having the powers of the trustee revrul_95_58 1995_2_cb_191 holds that an individual is not treated as possessing the trustee’s powers when the individual can remove and replace a trustee and appoint an individual or corporate trustee that is not related or subordinate to the individual within the meaning of sec_672 in 387_us_456 the supreme court held that where the issue involved is the determination of property interests for federal estate_tax purposes and the determination is based on state law the highest court of the state is the best authority on its own law the service however is not bound by a lower court decision if there is a decision by a lower court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in domo v mccarthy ohio 3d n e 2d the ohio supreme court stated we are mindful that one of the fundamental tenets for the construction of a will or trust is to ascertain within the bounds of law the intent of the grantor or settlor the court also indicated that when the language of the trust instrument is uncertain or ambiguous the court may consider extrinsic evidence to ascertain the grantor’s intent in the present case an ambiguity results when the last paragraph of article is interpreted to mean that the grantors have the power to remove the trustees and to appoint themselves or persons related or subordinate to themselves and article is then read in conjunction with article in which the grantors renounce any power to determine or control the beneficial_enjoyment of the corpus or income of the trust in connection with its petition bank presented to the court various documents correspondence and affidavits which showed that husband and wife never intended to retain any powers over the trust including trustee removal and replacement powers which would subject the trust assets to inclusion in their gross estates and that x believed that he had drafted the trust agreement in a manner which was consistent with the grantors’ intent we believe that the court’s judgment resolving the ambiguity between article and article is consistent with applicable state law therefore based on the facts and documents submitted and representations made we conclude that none of the assets of the trust will be includible in the gross_estate of either husband or wife under sec_2036 or sec_2038 ruling sec_2601 provides that a tax is imposed on every generation- skipping transfer gst sec_2611 defines the term generation-skipping_transfer to mean a taxable_distribution a taxable_termination and a direct_skip sec_2612 defines the term taxable_distribution to mean any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that a taxable_termination occurs when an interest in a_trust terminates such as by death and thereafter only skip persons have an interest in the trust property sec_2613 defines the term skip_person as including a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor in this case trust is a generation-skipping_trust because it provides for distributions to persons that are two or more generations below the grantors’ generation section b a of the tax_reform_act_of_1986 act and sec_26 b i of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax gstt shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that for gstt purposes a_trust is not an irrevocable_trust to the extent that on date the settlor held a power with respect to such trust that would have caused the value of the trust to be included in the settlor’s gross_estate for federal estate_tax purposes by reason of sec_2038 without regard to powers relinquished before date if the settlor had died on date a modification of a generation-skipping_trust that is otherwise exempt under the act and the gstt regulations will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in the present case the trust was irrevocable according to its terms on date pursuant to the court judgment with which we agree at no time did the grantors have a power with respect to the trust that would have caused the value of the trust to be included in their gross estates under sec_2038 it is represented that no additions have been made to the trust since before date moreover the judgment of the court merely resolves an ambiguity with respect to certain trust terms and does not result in any change to the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust therefore based on the facts and documents submitted and representations made we conclude that the provisions of chapter the gstt do not apply to any generation-skipping transfers from the trust except to a pro_rata portion of any such transfer if any additions are made to the trust after date ruling sec_671 provides that where the grantor or another person is treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the internal_revenue_code in computing taxable_income or credits against the tax of an individual generally a grantor is treated as the owner of any portion of a_trust in which the grantor has certain powers or interests described in sec_673 through sec_674 provides the general_rule that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the principal or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that the general_rule of sec_674 does not apply to a power solely exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries sec_1_674_d_-2 provides that a power in the grantor to remove substitute or add trustees other than a power exercisable only upon limited conditions which do not exist during the taxable_year such as the death or resignation of or breach of fiduciary duty by an existing trustee may prevent a_trust from qualifying under sec_674 if the grantor’s power to remove substitute or add trustees is limited so that its exercise could not alter the trust in a manner that would disqualify it under sec_674 the power itself does not disqualify the trust from the application of sec_674 in the present case based on the judgment of the court construing article of trust husband or if he is deceased wife has the power to remove without cause either one or both of the trustees or their successors provided he or she shall immediately substitute as successor or successors another person or persons or party or parties none of whom or which is either the grantor or a_related_or_subordinate_party as that term is defined for federal tax purposes accordingly the power of husband or wife to remove and replace the trustee or trustees is a power the exercise of which could not alter the trust in a manner that would disqualify it under sec_674 and the power itself does not disqualify the trust from the application of sec_674 therefore based on the facts and documents submitted and representations made we conclude that none of the trust income is taxable to husband or wife by reason of sec_674 except as ruled above we express or imply no opinion concerning the federal tax consequences of the situation described above under the cited provisions of the code or any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours assistant chief_counsel passthroughs special industries by katherine a mellody senior technician reviewer branch enclosure copy for sec_6110 purposes
